Citation Nr: 0419453	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  98-01 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for nasal septal deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from June 1964 to July 
1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
April 2000 and July 2003.  


FINDINGS OF FACT

1.  Nasal septal deformity was not noted upon entry into 
active duty service.

2.  Clear and unmistakable evidence shows that nasal septal 
deformity preexisted the veteran's entry into active duty 
service.

3.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the nasal septal 
deformity during the veteran's period of active duty service.

4.  The veteran did not suffer a separate injury to the nose 
during service which resulted in chronic disability.  


CONCLUSION OF LAW

Nasal septal deformity was not incurred in or aggravated by 
the veteran's active duty service, nor may nasal septal 
deformity be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A.  §§ 1101, 1110, 1111, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
nasal septal deformity.  The discussions in the rating 
decision, statement of the case and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a November 2003 VCAA letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, regarding 
the issue of entitlement to service connection for nasal 
septal deformity, a substantially complete application was 
received in April 1997.  In the October 1997 rating decision 
currently on appeal, the RO denied the claim.  However, this 
was before enactment of VCAA, and it was therefore 
impossible to have furnished VCAA notice prior to the 
October 1997 rating decision.  The RO did subsequently 
furnish VCAA notice in November 2003 regarding what 
information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because 
an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and October 1997, January 2001, March 2003 and 
November 2003 VA examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and that no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003). 

The Board notes here that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

It does not appear that a nasal deformity was noted at the 
time of entrance examination in June 1964.  The veteran's 
nose was clinically evaluated as normal at that time.  
Therefore, the Board finds that the veteran is entitled to 
the benefit of the presumption of soundness.  

However, the Board also finds that there is clear and 
unmistakable evidence that there was a preexisting nasal 
deformity.  Various service medical records dated in 1966 
refer to an injury to the nose at age 4, and one entry notes 
that the veteran stated that he had suffered from a nasal 
deformity since that injury.  These records showing the 
veteran's own admission of a pre-service history of medical 
problems during the course of inservice medical treatment 
constitutes clear and unmistakable evidence that the nasal 
deformity preexisted service.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  It appears from the service medical records 
that the veteran sought treatment for problems related to the 
nasal deformity in 1966.  One entry is to the effect that the 
veteran had had one surgical procedure in the past and had 
been told he would need a second operation.  The report of 
separation examination in June 1966 refers to surgical 
correction of a deviated nasal septum with deformity in June 
1966 with good recovery.  The veteran's nose was clinically 
evaluated as normal at the time of the separation 
examination.   

Post-service evidence includes VA medical records showing 
that in June 1996 the veteran had an open reconstructive 
septorhinoplasty with rib graft.  An October 1997 VA 
examination noted that since the veteran underwent this 
procedure he has not experienced difficulties breathing.  The 
diagnosis was status post septorhinoplasty with bone grafting 
to the nasal dorsum and chronic allergic rhinitis.  

As noted earlier, the usual effects of surgical treatment in 
service having the effect of ameliorating the condition will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  After considering the evidence, the Board 
believes that there is clear and unmistakable evidence that 
there was no increase during service.  It appears clear from 
the veteran's remarks during the course of treatment during 
service that he had suffered problems related to a nasal 
deformity prior to service and continuing into service.  In 
fact, it appears that the surgery during service alleviated 
pertinent symptomatology as the veteran's nose was clinically 
evaluated as normal at the time of discharge examination.  
This if further supported by the lack of any nasal deformity 
problems for a number of years after service.  The record 
also includes a November 2003 VA examiner's report to the 
effect that there was a slight increase in the severity of 
the veteran's nasal septal deformity that did not go beyond 
the natural progression of the disease.  The Board therefore 
finds that the nasal septal deformity preexisted service and 
was not aggravated during service. 

The Board's consideration of the veteran's appeal does not 
end at this point.  The veteran has also alleged that he 
suffered an injury to the nose during service.  If there is 
current disability related to a nose injury during service, 
separate and apart from the preexisting deformity, then 
service connection would be in order. 

With regard to the veteran's contentions regarding an 
inservice nose injury, the Board must take note of the 
inconsistencies in his statements over the years.  At the 
time of an October 1997 examination, the veteran stated that 
he injured his nose in service when he fell.  At the time a 
January 2001 VA examination, the veteran reported that he 
injured his nose in service in 1965 during a fight in the 
barracks.  In a September 1997 statement, the veteran 
reported that he injured his nose during service when a 
palette slid out and hit him in the face.  In that statement, 
he reported that a broken nose was diagnosed in November 
1964.  However, service medical records do not include any 
reference to any inservice nose injury.  Moreover, there was 
no diagnosis of a broken nose in November 1964.  The Board 
believes worthy of note that the service medical records 
(which are quite detailed with regard to treatment of the 
nose deformity) do not refer to any nose injury during 
service.  In other words, not only are the veteran's post-
service accounts of the claimed nose injury inconsistent, the 
service medical records do not show that he ever reported any 
inservice nose injury during the course of treatment for his 
nose.  The Board must conclude that the veteran's credibility 
with regard to the claimed inservice nose injury is 
questionable. 

The Board notes that certain post-service medical reports 
include references to an injury during service related to a 
fight in the barracks.  For example, a January 2001 report 
includes a statement by the examiner that the veteran's nose 
disability was related to the fracture he sustained during 
the fight in service.  However, it appears that the examiner 
noted the history as reported to him by the veteran because 
service medical records do not confirm any in-service injury 
to the nose in a fight.  

Other medical reviews, including a March 2003 VA report, 
concluded that the veteran did have a nasal deformity prior 
to service.  The examiner indicated that the veteran's nasal 
septal deformity was a preexisting problem and not the result 
of a fracture he sustained during service.  As already noted 
in November 2003 another VA examiner reviewed the claims file 
and opined that there was a slight increase in the severity 
of the veteran's nasal septal deformity that did not go 
beyond the natural progression of the disease.  

The veteran's representative in a June 2003 brief pointed out 
that the examiner during the January 2001 VA examination 
opined that the veteran's nose disability was related to the 
fracture he sustained during the fight in service and that he 
had no preexisting nasal disorders prior to service.  The 
representative argued that the RO has erroneously inferred 
that the VA examiner did not review the claims file during 
the January 2001 examination and that the RO arbitrarily 
sought another opinion to deny the veteran's service 
connection claim.  It does appear that the examiner during 
the January 2001 examination did not review the claims file 
because, as discussed earlier, the examiner's report of the 
veteran's medical history was inconsistent with the service 
medical records.  Furthermore, two other examiners did review 
the claims file and one found that the veteran's nasal 
disability preexisted service and the second opined there was 
a slight increase in severity of the veteran's nasal septal 
deformity that did not go beyond the natural progression of 
the disease.  The preponderance of the evidence is against a 
finding that the veteran suffered a separate injury to the 
nose during service which has resulted in current chronic 
disability.  

In sum, for the reasons set forth above the Board is unable 
to find that service connection is warranted under any basis.  
There is clear and unmistakable evidence that there was a 
preexisting nasal deformity and clear and unmistakable 
evidence that is was not aggravated during service.  The 
preponderance of the evidence is also against a finding that 
the veteran suffered a separate injury to the nose during 
service which has resulted in current disability.  




ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




